DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Initially it should be noted that this application is a parent application of application numbers 16/720,113 and 16/720,093, filed December 19, 2019, having the same Assignee and inventor.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/720,093. 
For claim 1, differences between instant application and application 16/720,093 claim 1 demonstrated by the following table, show that claim 1 of application 16/720,093 anticipates instant application claim 1:

16/622,541 (instant)
16/720,093
comments
1. A method for determining
neural network quantization parameters,
comprising: obtaining an analyzing result of each type of
data to be quantized,
wherein the data to be quantized includes at least one type of

neurons, weights, gradients, and biases of the neural network; and determining a 
corresponding quantization parameter according to the analyzing result of each type of the data to be quantized and a data bit width, wherein the quantization parameter is used by an artificial intelligence 
processor to perform corresponding quantization on data involved in a process of neural network operation
1. A method for determining
quantization parameters in neural network,
comprising: obtaining an analyzing result of each type of
the data to be quantized,
wherein the data to be quantized includes at least one type of
data among 
neurons, weights, gradients, and biases of the neural network; and determining a corresponding quantization parameter according to the analyzing result of each type of data to be quantized and 
data bit width, wherein the quantization parameter is used by an artificial intelligence processor to perform corresponding quantization on data involved in a process of neural network operation; 
Same subject matter

wherein the quantization parameter includes a point position parameter and


a second scaling coefficient



This is a provisional nonstatutory double patenting rejection.
For similar reasons, claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/720,113 because claim 1 of application 16/720,113, anticipates instant application claim 1:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 11, 13, 16-17, 19-24, 26-32, 34, and 67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

For independent claims 1: 

Step 2A prong 1: The claims are considered an exception because they recite concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and/or using pen and paper, and they do not necessarily require generic or any computer components to be completed. The claim does not positively recite or claim the neural network. The operations of “obtaining” and “determining”, fall under observation and evaluation or judgement; 
Step 2A prong 2: (i)The recited additional elements do not integrate the judicial exception into a practical application because the manner the claim was drafted appears to be about planning a neural network, and not necessarily using one; meaning: the elements of “artificial intelligence processor”, “device”, “processor”, “memory”, “computer readable storage medium”, and ”computer program”, are generic computer components, embedded in the preamble in a non limiting manner. Also, the elements: “neurons”, “weights”, “gradients”, “biases”, and the types of data associated therewith (data, parameters, coefficients”, etc.) are the object, rather than the subject, of the abstract operations determining and obtaining; (ii)There is also no indication what the system specifically is, and as such the claim is not practical, but rather preemptive of all systems and applications; (iii) the determining and evaluating operations are not sufficiently complex and/or laborious that would mandate the use of a computing components.

Step 2B: The claims do not recite additional well-understood, routine, conventional activities previously known to the industry that can be evaluated using MPEP 2106.05(d) and Berkheimer Memo. The elements referred to above are objects and not activities. Berkheimer Memo applies to activities.

For all dependent claims, the claims further specify actions that can still be performed in the mind only (Step 2A prong 1), that the operations are not sufficiently complex (Step 2A prong 2), and that the addition is not an operation that can be analyzed according to the Berkheimer Memo (Step 2B).

For dependent claims 19-23, and 29-32, the operation of iterating could potentially be complex to overcome the rejection if claimed in a manner that shows it cannot be done in the human mind practically.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 11, 13, 16-17, 19-24, 26-32, 34, and 67 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
For claim 1, the term “a data bit width” does not make sense because the term “bit width” (or “bit length” or “bit depth”), is usually used as a measure of the resolution or accuracy of a variable, represented in a calculation by a machine. However, in this claim there is no description of what specifically the variable is, or if the claim refers to truncation during calculation. The term is just placed in the claim without sufficient connection to other parts of the claim, and thus under BRI, could mean a width of one bit which is always 1.

For claim 13, the claim depends on cancelled claim 12.

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 4, 11, 13, 16-17, 19-24, and 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112, 35 USC § 101, and double patenting rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 34, and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2016/0328647 A1).
For claim 1, Lin teaches a method for determining quantization parameters in neural network (see title, abstract, paragraphs [0027], [0003], and other locations: view weights, activations, noise, and other values being quantized in the CNN as said), comprising: obtaining an analyzing result of each type of the data to be quantized, wherein the data to be quantized includes at least one type of data among neurons, weights, gradients, and biases of the neural network (see abstract, [0026], and other locations: view obtaining values at each stage for parameters and their bit width and drawing conclusions about sensitivity as said); and determining a corresponding quantization parameter according to the analyzing result of each type of data to be quantized and data bit width (see locations pointed to above: view selecting/adjusting bit widths of parameters to determine noise level as said), wherein the quantization parameter is used by an artificial intelligence processor to perform corresponding quantization on data involved in a process of neural network operation (see abstract, paragraphs [0003], [0026], [0028], and other locations); wherein the quantization parameter includes a point position parameter and a second scaling coefficient (see locations pointed to above, [0025], [0030-0031], and other locations: view a fixed position of the decimal point and/or fixed point representation and scaling factor as said).

For claims 34 and 67, the claim recites different implementations of the limitations of claim 1. Claims 34 and 67 are a device and computer readable storage medium respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114